DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,980,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite a component of an article of footwear comprising one or more fiber(s); and a cured coating disposed on the one or more fiber(s), the cured coating including a plurality of pigment particles entrapped in a matrix of cross-linked polyurethane homopolymers or copolymers or both, wherein the cured coating is an elastomeric cured coating, and the one or more coated fiber(s) are attached to a substrate and consolidated with a substantially transparent resin material.

	The claims in both the present application and the patented reference recite that the matrix of the crosslinked polymers includes crosslinked polyester polyurethanes.



		The claims in both the present application and the patented reference recite wherein the one more coated fiber(s) include glass fibers, carbon fibers, boron fibers and any combination thereof.

The claims in both the present application and the patented reference recite wherein the one or more coated fiber(s) are present in a yarn, and the coating is disposed on an outer surface of the yarn [bundle/tow].

	The claims in both the present application and the patented reference recite wherein the one or more coated fiber(s) are present in a textile, and the coating is disposed on an outer surface of the textile.

	The claims in both the present application and the patented reference recite wherein the substantially transparent resin material is a substantially transparent cured epoxy resin material.

	The claims in both the present application and the patented reference recite wherein the composite is a plate for an article of footwear, and the at least one coated fiber is visible on or through a side of the plate configured to be ground-facing during use.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10.980,310 in view of Trainham, U.S. Pre Grant Publication 2007/0020463. 
	The claims in both the present application and the patented reference recite a component of an article of footwear comprising one or more fiber(s); and a cured coating disposed on the one or more fiber(s), the cured coating including a plurality of pigment particles entrapped in a matrix of crosslinked polyurethane homopolymers or copolymers or both, wherein the cured coating is an elastomeric cured coating, and the one or more coated fiber(s) are attached to a substrate and consolidated with a substantially transparent resin material.  
	The patented reference is silent to the pigment particles being selected from the group consisting of metal and metal oxide pigments, carbon pigments, clay earth pigments, ultramarine pigments and a combination thereof.  Trainham discloses coatings on flexible substrates used in a variety of applications such as athletic shoes [0056].  Paragraph 0055 of Trainham discloses that the flexible substrate can include natural and/or synthetic textiles such as fabric and yarn and can be comprised of polyester fibers, polyethylene fibers or polypropylene fibers [0004].  Paragraph 0018 discloses that the coating can include a polyester polyurethane [elastomer].  It is disclosed in paragraph 0006 of Trainham that the coating composition a polyurethane dispersion and a crosslinker [see also paragraph 0021].  Paragraph 0019 discloses that the coating is cured [see also paragraph 0064].  Paragraph 0041 discloses that the coatings can also include a colorant to impart color and or visual effect.  Paragraph 0042 discloses that the colorants can include pigments.  Paragraph 0046 discloses that the colorant can be in the form of a nanoparticle dispersion.  Trainham discloses that the exterior surface of the flexible substrate is coated.  It is disclosed in paragraph 0044 that the pigment can include iron oxide.  The patented reference and Trainham are analogous art in that both references are directed to footwear.  One of ordinary skill in the art before the effective filing date of the invention would utilize iron oxide pigment as the pigment in the patented reference to impart color and visual effect to the polyurethane coating composition.

 Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786